Title: Thomas Jefferson’s Constitution for Proposed Agricultural Society of Albemarle, [ca. 1 February 1811]
From: Jefferson, Thomas,Agricultural Society of Albemarle
To: 


          
             ca. 1 Feb. 1811 
          
          Several persons, farmers & planters of the county of Albemarle, having, during their visits and occasional meetings together, in conversations on the subjects of their Agricultural pursuits, recieved considerable benefits from an intercommunication of their plans & processes in husbandry, they have imagined that these benefits might be usefully extended, by enlarging the field of communication, so as to embrace the whole dimensions of the state. were practical and observing husbandmen in each county to form themselves into a society, commit to writing themselves, or state in conversations at their meetings, to be written down by others, their practices & observations, their experience and ideas, selections from these might be made from time to time, by every one for his own use, or by the society, or a committee of it, for more general purposes. by an interchange of these selections among the societies of the different counties, each might thus become possessed of the useful ideas & processes of the whole, and every one adopt such of them as he should deem suitable to his own situation. or, to abridge the labor of such multiplied correspondences, a Central society might be agreed on, to which, as a common deposit, all the others should send their communications. the society thus honored by the general confidence would doubtless feel and fulfill the duty of selecting such papers as should be worthy of entire communication, of extracting and digesting from others whatever might be useful, and of condensing their matter within such compass as might reconcile it to the reading, as well as to the purchase, of the great mass of practical men.   many circumstances would recommend, for the Central society, that which should be established in the county of the seat of government. the necessary relations of every county with that would afford facilities for all the transmissions which should take place between them. the annual meeting of the legislature at that place, the individuals of which would most frequently be members of their county societies, would give opportunities of informal conferences which might promote a general and useful understanding among all the societies. and the presses established there offer conveniences entirely peculiar to that situation.
          In a country of whose interests Agriculture forms the basis, wherein the sum of productions is limited by the quantity of the labor it possesses, and not of it’s lands, a more judicious employment of that labor would be a clear addition of gain to individuals, as well as to the nation, now lost to both by a want of skill and information in it’s direction. every one must have seen farms, otherwise equal, the one producing the double of the other, by the superior culture and management of it’s possessor; and every one must have under his eye numerous examples of persons setting out in life with no other possession than skill in agriculture, and speedily, by it’s sole exercise, acquiring wealth & independence. to promote therefore the diffusion of this skill, & thereby to procure, with the same labor now employed, greater means of subsistence & of happiness to our fellow citizens, is the ultimate object of this association; and, towards effecting it, we consider the following particulars among those most worthy the attention of the societies proposed.
           1st And principally, the cultivation of our primary staples of wheat, tobacco, & hemp, for market.
                         2. All subsidiary articles for the support of the farm, the food, the cloathing, & the comfort of the houshold, as Indian corn, rye, oats, barley, buckwheat, millet, the families of peas & beans, the whole family of grasses, turneps, potatoes, Jerusalem artichokes & other useful roots, cotton & flax, the garden and orchard.
           3. The care & services of useful animals for the saddle or draught, for food or cloathing, and the destruction of noxious quadrupeds, fowls, insects and reptiles.
          4. Rotations of crops, and the circumstances which should govern, or vary them, according to the varieties of soil and climate and market of our different counties.
          
           5. Implements of husbandry, and operations with them, among which the plough and all it’s kindred instruments for dividing the soil, holds the first place, and the Threshing machine an important one, the simplification of which is a great desideratum. succesful examples too of improvement in the operations of these instruments, would be an excitement to correct the slovenly & unproductive practices too generally prevalent.
          6. Farm buildings & conveniences, inclosures, roads, fuel, timber.
           7. Manures, plaister, greendressings, fallows, & other means of ameliorating the soil.
           8. Calendars of work, shewing how a given number of laborers & of draught animals are to be employed every day in the year, so as to perform within themselves, and in their due time, according to the usual course of the seasons, all the operations of a farm of given size; this being essential to the proportioning the labor to the size of the farm.
          9. A succinct Report of the different practices of husbandry in the county, including the bad, as well as the good, that those who follow the former may read & see their own condemnation in the same page which offers better examples for their adoption. it is believed that a judicious execution of this article alone might nearly supersede every other duty of the society; inasmuch as it would present every good practice which has occurred to the mind of any cultivator of the state for imitation, and every bad one for avoidance. and the choicest processes culled from every farm would compose a course probably near perfection.
          10. The county communications, being first digested in their respective societies, a methodical & compact digest and publication of these would be the duty of the Central society; and on the judicious performance of this would, in a great degree, depend the utility of the institutions, and extent of improvement flowing from them.
          11. That we may not deter from becoming members those practical & observing husbandmen whose knolege is the most valuable, and who are mostly to be found in that portion of citizens with whom the observance of economy is necessary, all duties of every kind should be performed gratis: and, to defray the expences of the central publication alone, each member should pay at the first stated meeting of his society in every yeardollars, for which he should be entitled to recieve a copy of the publication in boards.
          12. The first association ofpersons in any county notifying themselves, as constituted, to the Central society, should be recieved as the society of the county, making a part of the general establishment here proposed: but every county society should be free to adopt associate members, altho; residents of other counties, and to recieve, and avail the institution of communications from persons not members, whether in, or out of their county.
          We are far from presuming to offer this organisation, and these principles of constitution as compleat and worthy the implicit adoption of other societies. they are suggested only as propositions for consideration & amendment; and we shall readily accede to any others more likely to effect the purposes we have in view. we know that Agricultural societies are already established in some counties: but we are not informed of their particular constitutions. we request of these to be admitted into their brotherhood, and to make, with them, parts of one great whole. we have learned that such a society is formed, or forming, at the seat of our government. we ask their affiliation, and give them our suffrage for the station of Central society. we promise to all our zealous co-operation in promoting the objects of the institution, and to contribute our mite in exchange for the more abundant information we shall recieve from others.
          For these purposes we now constitute ourselves an Agricultural society of the county of Albemarle, and adopt, as rules for present observance, the principles before stated.
          Our further organisation shall be, a President, Secretary & Treasurer, to be chosen at the first stated meeting to be held in every year, by a majority of the members present, provided those present be a majority of the existing members, and to continue in office until another election shall be made.
          There shall be four stated meetings in every year, to wit, on the first Mondays in January, April, July and October.
          The place of meeting, and rules of the society shall be established, revoked or altered, & new members admitted, at any of the stated meetings, by a majority of the attending members, if they be a majority of those present existing: but all other business may be done by a majority of those present, not being less than one fourth of the whole. and lest the powers given to the greater Quorum of a majority of the whole, should at any time remain unexecuted from insufficient attendance, the same may be exercised by a resolution of the lesser Quorum of one fourth, passed at a stated meeting: Provided it be confirmed at the next stated meeting, by either a greater or lesser Quorum, & in the mean time have no force.
          Those who, for two whole years, shall not have attended any stated meeting, shall, ipso facto, cease to be members. and, to ascertain at all times who are the existing members, the names of those attending every meeting shall be regularly entered in the journals of the society.
          
          The President shall preside at all meetings when present, and, when absent, a President pro tempore may be appointed, for that purpose, by those present.
        